Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of the amendments,  arguments and terminal disclaimer dated 5/13/2022. Claims 21-24, 26-31 are pending. For the sake of compact prosecution the examiner discussed claim amendments with Attorney Cara Mosely on 5/16/2022. Atty. Mosely discussed proposed claim amendments on 5/20/2022 and an agreement was reached. In light of applicants claim amendments (5/13), filing the terminal disclaimer and the following examiner’s amendments the rejections of record are withdrawn. Claims 21, 24, 26-31 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Cara Mosley on 5/20/2022.
The application has been amended as follows: 
1. CANCEL claims 22-23.



2. REWRITE claim 21 as:
21. A composition comprising nimodipine as the only active ingredient and one or more solvents selected from ethanol, polyethylene glycol, and glycerin, wherein about 5% or less nimodipine degradation is observed over a period of at least six months when exposed to 40 °C and 75% relative humidity, and the concentration of nimodipine in the composition is about 6 mg/mL

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The currently claimed composition is not suggested or taught by the prior art because the closest prior art Kottayil do not teach the claimed nimodipine concentration of about 6 mg/ml and with the recited limitations. Nymalize teach a composition comprising nimodipine and polyethylene glycol and its use in the improvement of neurological outcome in patients with subarachnoid hemorrhage. Zhang describes non-aqueous liquid formulations comprising an insoluble medicament (nimodipine as one in the laundry list) and phospholipid. Tamarkin describe stable foamable compositions that contain therapeutic agents, e.g. nimodipine but teaches adding surface active agents and polymeric agents. The references do not teach the claimed composition and with the stability and degradation property as claimed. 
Applicants’ have demonstrated the stability of the non- aqueous composition comprising nimodipine, solvents, ethanol (0.1-1.0% w/v), PEG and glycerol in Example 1, and in Tables I-V in comparison to the marketed oral nimodipine solution, Nymalize. The instant specification teach that the shelf-life of the instant composition is increased relative to Nymalize (p 21, lines 22=25), and the method of using the instant composition is associated with decreased instances of diarrhea compared to Nymalize (p 24, lines 7-10). Further the declaration provided in the parent application (16/407980, 10/10/2019) demonstrate the solubilization of nimodipine in polyethylene glycol alone and in combination with one or more solvents. The closest prior art do not anticipate or teach nimodipine composition or its use in the method as claimed. Claims 21, 24, 26-31 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627